467 S.E.2d 722 (1996)
342 N.C. 666
Nathania T. POOLE
v.
Geneane Renee MILLER.
No. 525PA94.
Supreme Court of North Carolina.
February 8, 1996.
E. Spencer Parris, Raleigh, for Poole.
George W. Miller, Jr., John J. Padilla, Durham, for Miller.
Sam S. Woodley, Rocky Mount, for N.C. Association of Defense Attys.
Prior report: 342 N.C. 349, 464 S.E.2d 409.

ORDER
North Carolina Association of Defense Attorneys' Petition for Rehearing of the decision of this Court pursuant to Rule 31, N.C. Rules of Appellate Procedure, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 8th day of February 1996."